Citation Nr: 0816196	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-09 257	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

7.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

8.  Entitlement to service connection for diabetic 
retinopathy.

9.  Entitlement to service connection for diabetic 
nephropathy.
10.  Entitlement to service connection for peripheral 
vascular disease of the upper extremities, claimed as 
secondary to diabetes mellitus.

11.  Entitlement to service connection for peripheral 
vascular disease of the lower extremities, claimed as 
secondary to diabetes mellitus.

12.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, claimed as secondary to 
diabetes mellitus.

13.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as secondary to 
diabetes mellitus.

14.  Entitlement to service connection for onychomycosis of 
the hands and feet, claimed as secondary to diabetes 
mellitus.

15.  Entitlement to service connection for impotency, claimed 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2005 
rating decision by the Houston RO.  In August 2006, he 
requested a hearing before the Board in Washington, D. C.; he 
subsequently withdrew the request.

The appeal as to service connection for diabetes mellitus and 
the disabilities for which service connection is claimed as 
secondary to diabetes is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A headache disorder was not manifested in service, and is 
not shown to be related to the veteran's service.

2.  The veteran is not shown to have a hearing loss 
disability in either ear.

3.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and it is not shown that any current low 
back disability is related to the veteran's service.

4.  A knee disability was not manifested in service; 
arthritis of the knees was not manifested in the first 
postservice year; and it is not shown that any current 
disability of either knee is related to the veteran's 
service.

5.  The veteran is not shown to have a left shoulder 
disability.  

6.  A right shoulder disability was not manifested in 
service, and is not shown to be related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for a headache disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).
2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

5.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

February and May 2004 letters (prior to the decision on 
appeal) informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  He was also advised him 
to submit relevant evidence in his possession.  March 2006 
correspondence provided notice regarding disability ratings 
and effective dates of awards.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and VA obtained all 
pertinent/identified records that could be obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The veteran was afforded a VA examination as to 
hearing loss disability.  While he was not afforded 
examinations as to his headache, low back, bilateral knee, 
and bilateral shoulder claims, the Board concludes that VA 
examinations are not necessary.  38 C.F.R. § 3.159(c)(4) 
provides that an examination or opinion is necessary if the 
evidence of record is not sufficient evidence to decide the 
issue but: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of a disability; and (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Regarding the orthopedic disorders, there is no 
evidence of a related event, injury, or disease in service, 
and no evidence of current left shoulder disability.  Under 
these circumstances, examinations for medical nexus opinions 
are not necessary. Id; Duenas v. Principi, 18 Vet. App. 512 
(2004).  VA's duty to assist is met.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of these claims. 

II. General Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

III. Analysis

A. Headache Disorder

The veteran's service separation document reflects that he 
received a combat action ribbon (and thus is entitled to the 
relaxed evidentiary standards under 38 U.S.C.A. § 1154, if 
applicable).  His SMRs are silent for any complaints, 
findings, or diagnosis of headaches.  His service separation 
examination report and an associated medical history report 
are also silent as to headaches.  

A November 2003 statement from W. P., D.O., indicates that 
the veteran had severe headaches that required medication.  
It was noted that the veteran had only recently reported that 
he served in combat in Vietnam.  Dr. W.P. opined that various 
listed disorders, including severe headaches, "as likely as 
least likely" were related to the veteran's military 
service.  While Dr. W. P. indicated that he had treated the 
veteran for six years, and had knowledge of the veteran for 
about 20 years (as his partner was the veteran's family 
physician), and is competent to provide an opinion in this 
matter, his opinion is insufficient to establish service 
connection because it is unaccompanied by any explanation of 
rationale.  Dr. W.P. does not identify a disease, injury, or 
event in service to which the veteran's current headache 
disorder may be related.  A bare conclusion, even by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  While combat veterans are entitled to a relaxed 
evidentiary standard, it is not alleged the veteran's 
headache disorder stems from combat injury.  

There is no evidence the veteran had a headache disorder 
until many years postservice.  The earliest documented 
evidence of headache complaints is in a July 2000 private 
medical record.  A lengthy time interval between service and 
the earliest clinical documentation of complaints or findings 
of a disability for which service connection is sought is, of 
itself, a factor weighing against a determination of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  The veteran's belief that his headaches are related 
to service cannot be considered competent evidence because, 
as a layperson, he is untrained in determining medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In short, there is no evidence of the onset of a headache 
disorder in service or probative medical evidence that links 
the veteran's current headache disorder to service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.

B.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  Without proof of a present disability, there is no 
valid claim [of service connection].  See Brammer v. 
Derwinski, 3 Vet. App. 223,225 (1992).  The veteran has not 
presented (or identified for VA to secure) any competent 
(medical) evidence that he has a bilateral hearing loss 
disability by VA standards.

On January 1967 service enlistment examination, the veteran 
appeared to have a hearing loss disability in the left ear.  
Audiometry revealed that puretone thresholds, in decibels, 
were (ASA values have been converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
15
LEFT
75
75
70
60
55

He was assigned an "H-2" profile for defective hearing.  In 
associated medical history, he indicated that he had not had 
hearing loss.  In April 1967, the profile for hearing was 
removed.

On March 1971 service separation examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
13
15
20
/
LEFT
20
20
20
15
/
These puretone thresholds are within normal limits.  A 
November 1971 examination report (replacement health record) 
shows audiometry that found puretone thresholds, in decibels, 
were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
/
LEFT
25
20
25
15
/

Whispered voice hearing was 15/15, bilaterally.  In 
associated medical history the veteran again indicated he did 
not have hearing loss. 

While audiometry on enlistment reflected a left ear hearing 
deficiency, this was apparently erroneous (or the hearing 
loss on induction was due to an acute process that resolved) 
as the records show that a physical profile for hearing 
initially assigned was deleted, and subsequent audiometry 
revealed left ear hearing within normal limits.  

A January 2004 statement from S. P., a private audiologist, 
includes a March 2003 audiometry chart that was not converted 
to numerical values.  The audiologist stated that findings 
reflected a mild high frequency hearing loss above 3000 Hz, 
bilaterally.  Speech discrimination scores were 92 % for the 
right ear and 96 % for the left in quiet, and 84 % for the 
right ear and 96 % for the left in noise at 50 dB.  Inasmuch 
as the testing is not shown to have been in accordance with 
the regulatory guidelines (See 38 C.F.R. § 4.85(a)), this 
report is insufficient to establish that the veteran has 
hearing loss disability by VA standards.  See 38 C.F.R. 
§ 3.385.

Consequently, the RO arranged for an audiological evaluation 
to determine whether the veteran had hearing loss disability 
(and, if so, its etiology).  On February 2005 VA examination, 
the veteran reported that he was a machine gunner in service, 
and did not use hearing protection when exposed to noise 
therein, including from firearms, machine guns, mortars, 
firing range, helicopters, tanks, heavy artillery, aircraft 
engines, flight line, and ship engines.  He indicated that he 
had used ear protection whenever he was exposed to 
postservice noise trauma, such as from factory/plant noise, 
machine shop, and electrical generators.  Audiometry revealed 
that puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
25
LEFT
20
20
15
25
23

Speech audiometry revealed 100 percent speech recognition in 
each ear.  

On another VA audiological evaluation in July 2006, the 
examiner noted that the veteran's physical profile for 
hearing in service was removed after audiometry was repeated.  
Audiometry revealed puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
35
LEFT
20
15
15
20
35

Speech audiometry revealed speech recognition ability of 98 % 
in the right ear and 96 % in the left.  

It is not in dispute (and conceded in light of the veteran's 
combat action ribbon) that the veteran's service involved 
exposure to combat noise trauma.  However, to establish 
service connection for hearing loss, as a threshold 
requirement he must show that he has a hearing loss 
disability.  See Hickson, supra.  Inasmuch as hearing loss 
disability is defined by regulation (38 C.F.R. § 3.385), he 
must show he has a hearing loss disability as defined.  

The only audiometry suitable for determining whether the 
veteran has hearing loss disability by VA standards is that 
reported on VA examinations in February 2005 and July 2006, 
neither of which found a hearing loss disability in either 
ear, as defined.  Consequently, there is no valid claim of 
service connection for such disability (See Brammer, supra), 
and there is no need to proceed to further analysis, 
including of the probative value of the private audiologist's 
opinion that the veteran has a hearing loss disability due to 
military noise exposure.  

C. Low Back Disability.

The veteran's SMRs are silent for any low back complaints, 
findings, or diagnosis.  On service separation examination, 
and in associated medical history, there was no suggestion of 
a low back problem.  A November 2003 statement from Dr. W. P. 
notes that the veteran has degenerative disc disease of the 
lumbar spine and opines that it is "as likely as least 
likely" related to his military service.  While Dr. W.P. may 
be competent to provide an opinion regarding the etiology of 
a disability, his opinion is not probative evidence in this 
matter because he does not provide the factual premise on 
which it is based or explain the rationale for the opinion.  
See Miller, supra.  It is simply noted that the veteran 
served in combat.  Of itself, this not establish the 
occurrence of an injury in service, particularly when an 
injury has not been specifically alleged.  Notably, the 
veteran himself has offered no explanation as to his theory 
of entitlement to this benefit sought, i.e., why he believes 
his low back disability is related to service. 

August 1988 private records contain the earliest evidence of 
a low back problem.  Although most are illegible, it appears 
that the veteran was admitted to a hospital with complaints 
of moderate to severe low back pain with radiation to the 
left lower extremity and muscle spasms.  It is unclear what 
precipitated what appears to have been a sudden onset of 
symptoms.  An MRI revealed mild spondylosis, more severe at 
the L5-S1 disc space, without compromise of the spinal canal 
or neuroforamina, and no definite evidence of disc 
herniation.  The diagnosis was lumbosacral strain with spasms 
and pain.  An August 1993 record notes the veteran has a 
history of spondylosis - degenerative joint disease of the 
lumbosacral spine.  

Certain listed, chronic disabilities (including arthritis) 
may be presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Since there is no evidence of a low back disorder in service 
and arthritis of the low back was not manifested in the first 
postservice year, service connection for such disability on 
the basis that it became manifest in service, and persisted, 
or on a presumptive basis (for arthritis of the low back as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.

The earliest evidence of a low back disorder was 17 years 
postservice.  A lengthy time interval between service and the 
earliest postservice medical documentation of complaints or 
findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a 
determination of service connection.  See Maxson, supra.  The 
one record (the November 2003 doctor's statement) to the 
effect that the veteran's low back disability is related to 
his service has no probative value (for the reasons explained 
above).  The veteran's own belief that his low back 
disability is somehow related to his service is not competent 
evidence.  See Espiritu, supra.  And as no related injury or 
event in service is alleged or shown, an examination to 
secure a medical nexus opinion is not in order.  

In short, with no evidence of a related event, disease, or 
injury in service, and no probative evidence otherwise 
relating current low back disability to service, a 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

D. Bilateral Knee Disabilities

The veteran's service enlistment examination did not note any 
knee abnormality.  Clinical evaluation of the lower 
extremities did not reveal any abnormalities.  In associated 
medical history the veteran reported a prior knee injury, but 
did not elaborate on the matter.  There were no knee 
complaints, findings, or diagnoses noted in the SMRs.  In 
medical history on service separation examination the veteran 
again mentioned a pre-service injury, stating he injured his 
knees playing football and that doctors had considered 
surgery.  No abnormality was found on clinical evaluation of 
the lower extremities.   

While the veteran has reported a preservice knee injury, he 
is presumed sound as to knee disability on entering service 
because no knee pathology was noted on clinical evaluation on 
service entrance.  Regardless, there is no evidence that any 
knee problems were manifested during service.  The first 
evidence of a knee disorder (arthritis) was not until many 
years after service.  

A January 2000 private medical record, when the veteran was 
seen for complaints of right knee pain, constitutes the 
earliest recorded postservice evidence of a knee problem.  He 
indicated he injured his knee playing volleyball.  X-rays of 
the right knee revealed mild osteoarthritic changes in the 
patella.  February 2005 VA X-rays of both knees revealed 
small patellar spurs, bilaterally, otherwise the joint spaces 
and bony structures were normal.  Consequently, service 
connection for a bilateral knee disability on that basis that 
such disability became manifest in service, and persisted, or 
on a presumptive basis (under 38 U.S.C.A. § 1112) is not 
warranted.  

In a November 2003 statement, Dr. W.P. noted that the veteran 
had bilateral knee problems and opined that they were "as 
likely as least likely" related to his military service.  As 
noted regarding other disability above, such opinion, of 
itself, has no probative value; it does not relate current 
knee disability to an injury, disease, or event in service, 
and does not explain the rationale for the opinion.  See 
Miller, supra.  Significantly, the veteran's current 
bilateral knee disabilities were not noted until many years 
after service.  This, of itself, is a factor weighing against 
a determination of service connection.  See Maxson, supra.  
The preponderance of the evidence is against the claim, and 
it must be denied.

E. Bilateral Shoulder Disability

The threshold matter that must be addressed (as in any claim 
seeking service connection) is whether the claimant actually 
has the disability for which service connection is sought.  
The veteran's SMR's are silent for left shoulder complaints, 
findings, or diagnosis.  Although the November 2003 statement 
from Dr. P. indicates the veteran has bilateral shoulder 
problems, he did not provide a medical diagnosis of a left 
shoulder disability and none of the postservice treatment 
records contains a diagnosis pertaining to the left shoulder.  
Without any competent evidence of current left shoulder 
disability, there is no valid claim of service connection for 
such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  
Right shoulder complaints were not noted until many years 
postservice.  An October 1996 private medical record notes 
that the veteran complained of right arm/shoulder pain, and 
had reported having such pain for three to four weeks.  He 
denied a history of right shoulder trauma.  X-rays of the 
shoulder were negative.  The assessment was right shoulder 
bursitis.  October 1997 and July 2000 records also note the 
veteran's complaints of right shoulder pain.  In his November 
2003 statement, Dr. W. P. opines that the veteran's shoulder 
problems were "as likely as least likely" related to his 
military service.  The opinion is not probative of the 
veteran's claim because it provides no explanation of the 
rationale for relating current right shoulder disability to 
the veteran's service.  See Miller, supra.  

In the absence of any evidence of related injury, disease, or 
event in service, and of any probative evidence that links 
the veteran's current right shoulder disability to service, a 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.


ORDER

Service connection for a headache disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral shoulder disability is 
denied.


REMAND

Since the veteran served in Vietnam, it is presumed that he 
was exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6).  He 
contends that he has diabetes mellitus, type 2, due to Agent 
Orange exposure.  Type 2 diabetes is an enumerated disease 
that may be presumed service connected based on Agent Orange 
exposure if manifested to a degree of 10 percent or more at 
any time after service.  Id.  

There is conflicting evidence as to whether or not the 
veteran has diabetes mellitus.  VA examiners in 2005 and 2006 
found that the veteran does not have diabetes mellitus; and 
the veteran denied being on medication for diabetes.  
However, in a November 2003 statement the veteran's private 
physician indicates that the veteran has diabetes, and that 
it is imperative that he remain on medication to control it 
(suggesting that the veteran was prescribed medication for 
diabetes).  

The veteran has submitted private medical records indicating 
that diabetes mellitus was diagnosed in May 1994.  However, 
these records are incomplete, and do not include reports of 
the lab studies on which the diagnosis of diabetes was made.  
The only listing of the veteran's medications of record 
reports entries only from December 2004 and February 2005; 
neither includes a prescription for medication for diabetes 
mellitus.  

Finally, the veteran reported being last seen by a diabetic 
care provider in March 2006.  The report of such treatment 
would presumably be pertinent (perhaps critical) to the 
matter at hand, and must be secured.  

The veteran is advised that where evidence requested in 
connection with an original service connection claim is not 
furnished within 1 year of the date of request, the claim 
will be considered abandoned (38 C.F.R. § 3.158), and an 
appeal in such matter would be dismissed.  


Claims of service connection for disabilities claimed as 
secondary to diabetes mellitus are inextricably intertwined 
with the claim of service connection for diabetes, and action 
on such claims must be deferred pending resolution of the 
claim of service connection for Type 2 diabetes.  

Accordingly, the case is REMANDED for the following action:
1.  The veteran should be asked to 
identify all providers of treatment he 
has received for type 2 diabetes, and any 
authorizations necessary for VA to secure 
records of such treatment.  The RO should 
secure for association with the veteran's 
claims file the complete clinical records 
of all such treatment (to specifically 
include reports of any laboratory studies 
wherein the values shown reflect the 
veteran has (or had) diabetes, and any 
records showing the veteran received 
prescriptions of medication for 
diabetes).  

2.  If the development sought in the 
paragraph above produces records showing 
lab studies positive for diabetes and/or 
that the veteran had medication for 
diabetes prescribed, the RO should 
arrange the veteran to be examined by an 
appropriate physician to determine 
whether or not he has type 2 diabetes.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
tests or studies must be completed.  
Based on review of the record and 
examination of the veteran the examiner 
should opine whether the veteran has (or 
at any time was shown to have) type 2 
diabetes.  The examiner must explain the 
rationale for the opinion given.  If the 
opinion conflicts with any records 
received pursuant to the request above 
(i.e., any records of laboratory studies 
reflecting diabetes/prescriptions of 
medication for diabetes), the examiner 
must reconcile the opinion with the 
evidence to the contrary (explain the 
rationale for the difference).  

3.  The RO should arrange for any further 
development in the deferred matters of 
secondary service connection suggested by 
the results of the development sought 
above.  Then the RO should re-adjudicate 
all of the remained claims (the secondary 
claims in light of any new determination 
on the claim of service connection for 
diabetes).  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


